WARDEN, J.,
dissenting opinion.
The majority relies in its statement of facts oh one fact which is immaterial, that is, that plaintiff’s home was the lowest opening into the sewer system. The majority seems to imply that this constituted negligence of plaintiff. It does not. In any system, one opening will be the lowest. That fact is of no help on the question of whether the case should have been submitted to the jury on a res ipsa loquitur theory.
The majority omits other facts which are of significance to the res ipsa loquitur issue. They recite that "overtaxing of the system was caused by rainwater runoff from two new housing developments under construction which were upstream from plaintiff’s home.” They omit the facts that the defendant had the duty to inspect and the right to control the work of the persons engaged in construction of these developments insofar as the sewer connections were concerned.
The majority, in a footnote, reluctantly mentions our decision in Cummins v. City of West Linn, 21 Or App 643, 536 P2d 455 (1975). In Cummins, on facts similar to the facts in this case, we reversed the trial court for its failure to submit the case to the jury on the res ipsa loquitur theory. Here, the majority reverses the trial court for submitting the case on res ipsa loquitur.
The majority does not overrule the decision in Cummins v. City of West Linn, supra. Instead it attempts to distinquish Cummins, on its facts. I remind the majority that in Cummins there was evidence that the plaintiff kept downspouts on the sewer system, in violation of ordinance, and that rainfall on the day of the flooding incident totalled 2.2 inches. In other words, plaintiff in Cummins was himself directing substantial quantities of water runoff into his own sewer. In this case the only evidence of negligence is of that of defendant or others subject to defendant’s control. I submit that the cases are not distinguishable as the majority suggests.
*845Giving cases with similar fact situations, such different results lends credence to the suspicion that we decide cases by rules of whim and caprice, perhaps reacting to the particular trial result rather than deciding them by rules of law and logic. To leave both Cummins and this opinion stand is of little help to the trial bench or the trial bar. We should either overrule Cummins v. City of West Linn, supra, or affirm the trial court in this case.
I respectfully dissent.